Case: 1:20-cv-00525 Document #: 11 Filed: 03/09/20 Page 1 of 1 PagelD #:25

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

DONNA DEBENEDETTI, )
Plaintit,
v. } No. 20-cv-525
T.J. POTTER TRUCKING, INC., and
THOMAS BARTKOWICZ, )
Defendants.
STIPULATION TO DISMISS

IT IS hereby stipulated by and between Plaintiff and Defendants that this cause of action
shall be dismissed with prejudice pursuant to settlement and each party shal] bear their own
costs of suit.

 

Choad \\ 2t4;

 

 

Danylo Y. Terleckyj sofeph J. n ~
Levinson and Stefani isel & lates

Attorneys for the Plaintiff Attorneys for the Defendants
230 W. Monroe Street, Suite 2210 161 N. Clark Street, Suite 800
Chicago, Illinois 60606 Chicago, Illinois 60601

P: (312) 376-3812 P: (312) 458-6500

F: (312) 376-3818 F: (855) 821-7317
dan@levinsonstefani.com jiwilso1@travelers.com

ARDC No.: 6302072 ARDC No.: 6186356
